IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEMETRIUS BAILEY,                        : No. 82 WM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMON PLEAS COURT OF                    :
ALLEGHENY COUNTY, DISTRICT               :
ATTORNEY'S OFFICE,                       :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.